

EXHIBIT 10.01
Execution Version

    






















CONTRIBUTION AGREEMENT
by and among
VALERO REFINING-NEW ORLEANS, L.L.C.,
and
VALERO TERMINALING AND DISTRIBUTION COMPANY,
as Contributors,
and
VALERO ENERGY PARTNERS LP
March 1, 2015













--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I DEFINED TERMS
1
1.1
Defined Terms
1
ARTICLE II Contributions
8
2.1
Contributions
8
2.2
Consideration and General Partner Unit Issuance
8
2.3
Proration of Certain Taxes
8
2.4
Certain Adjustments
9
ARTICLE III CLOSING
10
3.1
Closing
10
3.2
Deliveries by the Contributors
10
3.3
Deliveries by the Partnership
11
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS
11
4.1
Organization; Ownership; Preemptive Rights
11
4.2
Authorization
12
4.3
No Conflicts or Violations; No Consents or Approvals Required
13
4.4
Absence of Litigation; Compliance with Law
13
4.5
Bankruptcy
13
4.6
Brokers and Finders
14
4.7
Tax Matters
14
4.8
Title to and Condition of Assets
14
4.9
Financial Matters
15
4.10
No Adverse Changes
15
4.11
Environmental Matters
15
4.12
Contracts
15
4.13
Employees
16
4.14
Investment Company Act
16
4.15
Acquisition as Investment
16
4.16
Conflicts Committee Matters
16
4.17
Opportunity for Independent Investigation
17
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP 
17
5.1
Organization
17
5.2
Authorization
17
5.3
Validly Issued Units
17
5.4
No Conflicts or Violations; No Consents or Approvals Required
18
5.5
Absence of Litigation
18
5.6
Brokers and Finders
18
5.7
Opportunity for Independent Investigation
18
5.8
Acquisition as Investment
18
ARTICLE VI COVENANTS
19
6.1
Additional Agreements
19


i

--------------------------------------------------------------------------------




6.2
Further Assurances
19
6.3
Cooperation on Tax Matters
19
6.4
Cooperation for Litigation and Other Actions
20
6.5
Retention of and Access to Books and Records
20
6.6
Tanks Under Construction
21
6.7
NYSE
21
ARTICLE VII INDEMNIFICATION
21
7.1
Indemnification
21
7.2
Defense of Third-Party Claims
21
7.3
Direct Claims
22
7.4
Limitations
23
7.5
Remedies Under Ancillary Documents
23
7.6
Tax Related Adjustments and Tax Reporting of Transactions
23
7.7
Express Negligence Rule
24
ARTICLE VIII MISCELLANEOUS
24
8.1
WAIVERS AND DISCLAIMERS
24
8.2
Expenses
25
8.3
Notices
25
8.4
Severability
26
8.5
Governing Law
26
8.6
Confidentiality
26
8.7
Parties in Interest
27
8.8
Assignment of Agreement
27
8.9
Captions
27
8.10
Counterparts
27
8.11
Integration
28
8.12
Amendment; Waiver
28
ARTICLE IX INTERPRETATION
28
9.1
Interpretation
28
9.2
References, Gender, Number
29



Exhibits:
 
 
Exhibit A
—
Amended and Restated Omnibus Agreement Schedules
Exhibit B
—
Terminaling Services Schedule (Houston Terminal)
Exhibit C
—
Terminaling Services Schedule (St. Charles Terminal)
Exhibit D-1
—
Houston Lease Agreement
Exhibit D-2
—
St. Charles Lease Agreement
Exhibit E
—
Assignment Document
Exhibit F
—
Amended and Restated Services and Secondment Agreement
Exhibit G
—
Intercompany Loan Agreement
Exhibit H-1
—
Houston Assignment
Exhibit H-2
—
St. Charles Assignment


ii

--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”), is entered into on March 1,
2015, by and among Valero Refining-New Orleans, L.L.C., a Delaware limited
liability company (“VRNO”), Valero Terminaling and Distribution Company, a
Delaware corporation (“VTDC” and, together with VRNO, the “Contributors”), and
Valero Energy Partners LP, a Delaware limited partnership (the “Partnership”).
The above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”
WHEREAS, VTDC owns all of the issued and outstanding membership interests (the
“Houston Interests”) in Valero Partners Houston, LLC, a Delaware limited
liability company (“Valero Houston”), which owns certain tankage and related
assets located near Houston, Texas, and VRNO owns all of the issued and
outstanding membership interests (the “Louisiana Interests” and, together with
the Houston Interests, the “Contributed Interests”) in Valero Partners
Louisiana, LLC, a Delaware limited liability company (“Valero Louisiana” and,
together with Valero Houston, the “Contributed Entities”), which owns certain
tankage and related assets located near Norco, Louisiana;
WHEREAS, (a) VTDC wishes to contribute (i) a portion of the Houston Interests to
Valero Energy Partners GP LLC, a Delaware limited liability company and general
partner of the Partnership (the “General Partner”), which Houston Interests will
be contributed by the General Partner to the Partnership; and (ii) the remaining
portion of the Houston Interests to the Partnership; (b) VRNO wishes to
contribute all of the issued and outstanding Louisiana Interests to the
Partnership, and (c) subsequent to such contributions, the Partnership wishes to
contribute the Contributed Interests to Valero Partners Operating Co. LLC, a
Delaware limited liability company and wholly owned subsidiary of the
Partnership (“Valero Operating”);
WHEREAS, the Parties wish to enter into, or cause to be entered into, amended
and restated schedules (the “Restated Schedules”) to that certain Amended and
Restated Omnibus Agreement, executed as of July 1, 2014, among Valero, Valero
Marketing and Supply Company, a Delaware corporation (“VMSC”), VTDC, The Premcor
Refining Group Inc., The Premcor Pipeline Co., the Partnership, the General
Partner, Valero Operating, Valero Partners EP, LLC, Valero Partners Lucas, LLC,
Valero Partners Memphis, LLC, Valero Partners North Texas, LLC, Valero Partners
South Texas, LLC and Valero Partners Wynnewood, LLC (the “Omnibus Agreement”).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and in the Omnibus Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:


ARTICLE I
DEFINED TERMS


1.1    Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein

1

--------------------------------------------------------------------------------




specified, with each such definition to be equally applicable both to the
singular and the plural forms of the term so defined.
“Affiliate” has the meaning set forth in the Partnership Agreement; provided
that, for purposes of this Agreement, Valero and its subsidiaries (other than
the General Partner and the Partnership and its subsidiaries), including the
Contributors, on the one hand, and the General Partner and the Partnership and
its subsidiaries, on the other hand, shall not be considered Affiliates of each
other.
“Agreement” has the meaning set forth in the preamble.
“Amended Services and Secondment Agreement” has the meaning set forth in Section
3.2(f).
“Ancillary Documents” means, collectively, the Partnership Ancillary Documents
and the Contributor Ancillary Documents.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, decree, Permit, requirement, or other governmental
restriction or any similar form of decision of, or any provision or condition
issued under any of the foregoing by, or any determination by any Governmental
Authority having or asserting jurisdiction over the matter or matters in
question, whether now or hereafter in effect and in each case as amended
(including all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question,
including Environmental Law.
“Assignment Document” has the meaning set forth in Section 3.2(e).
“Books and Records” means all of the records and files primarily related to the
Contributed Entities or the ownership and operation of the assets owned by the
Contributed Entities as of the Closing Date, including the minutes books and
other corporate records of the Contributed Entities and any plans, drawings,
instruction manuals, operating and technical data and records, whether
computerized or hard copy, tax files, books, records, tax returns and tax work
papers, supplier lists, surveys, engineering records, maintenance records and
studies, environmental records, environmental reporting information, emission
data, testing and sampling data and procedures, construction, inspection and
operating records, and any and all information necessary to meet compliance
obligations with respect to Applicable Law, in each case only to the extent
primarily related to Contributed Entities or the assets owned by the Contributed
Entities and existing as of the Closing Date.
“Business” means the assets and operations that are owned by the Contributed
Entities as of immediately prior to the Effective Time, including the Houston
Terminal Assets and the St. Charles Terminal Assets.
“Business Day” has the meaning set forth in the Omnibus Agreement.
“Cash Distribution” has the meaning set forth in Section 2.2(a).

2

--------------------------------------------------------------------------------




“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, inquiry, condemnation, audit or cause of action of
any kind or character (in each case, whether civil, criminal, investigative or
administrative) before any court or other Governmental Authority or any
arbitration proceeding, known or unknown, under any theory, including those
based on theories of contract, tort, statutory liability, strict liability,
employer liability, premises liability, products liability, breach of warranty
or malpractice.
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (a) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement, (b) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party or (c) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement. From and after the Closing
Date, Confidential Information disclosed by the Contributors to the Partnership
that relates to the Contributed Entities shall become, and be treated as,
Confidential Information of the Partnership disclosed to the Contributors.
“Conflicts Committee” has the meaning set forth in the Partnership Agreement.
“Consents” means all notices to, authorizations, consents, orders or approvals
of, or registrations, declarations or filings with, or expiration of waiting
periods imposed by, any Governmental Authority, and any notices to, consents or
approvals of any other third party.
“Contract” means any written contract, agreement, indenture, instrument, note,
bond, loan, lease, easement, mortgage, franchise, license agreement, purchase
order, binding bid or offer,

3

--------------------------------------------------------------------------------




binding term sheet or letter of intent or memorandum, commitment, letter of
credit or any other legally binding arrangement, including any amendments or
modifications thereof and waivers relating thereto.
“Contributed Entities” has the meaning set forth in the recitals.
“Contributed Interests” has the meaning set forth in the recitals.
“Contributor Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Contributors, or their Affiliates, at the
Closing pursuant to Section 3.2 hereof and each other document or Contract
entered into by the Contributors, or their Affiliates, contemplated by this
Agreement.
“Contributor Indemnified Costs” means any and all Losses that any of the
Contributor Indemnified Parties incurs and that arise out of or relate to any
breach of a representation, warranty or covenant of the Partnership hereunder.
Notwithstanding anything in the foregoing to the contrary, Contributor
Indemnified Costs shall exclude any and all Special Damages (other than those
that are a result of (a) a third-party Claim for Special Damages or (b) the
gross negligence or willful misconduct of the Partnership).
“Contributor Indemnified Parties” means the Contributors and their Affiliates,
including Valero, and their respective officers, directors, partners, managers,
employees, consultants and equity holders.
“Contributor Tax Obligation” has the meaning set forth in Section 2.3(c).
“Contributors” has the meaning set forth in the preamble.
“Effective Time” has the meaning set forth in Section 3.1.
“Encumbrance” means any mortgage, pledge, charge, hypothecation, easement, right
of purchase, security interest, deed of trust, conditional sales agreement,
encumbrance, interest, option, lien, right of first refusal, right of way,
defect in title, encroachments or other restriction, whether or not imposed by
operation of Applicable Law, any voting trust or voting agreement, stockholder
agreement or proxy.
“Environmental Laws” has the meaning set forth in the Omnibus Agreement.
“Environmental Permit” has the meaning set forth in the Omnibus Agreement.
“Financial Statements” has the meaning set forth in Section 4.9.
“Fundamental Representations” has the meaning set forth in Section 7.4(a).
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” has the meaning set forth in the recitals.

4

--------------------------------------------------------------------------------




“Governmental Authority” has the meaning set forth in the Omnibus Agreement.
“Hazardous Substance” has the meaning set forth in the Omnibus Agreement.
“Houston Assignment” means that certain Bill of Sale and Assignment Agreement
effective as of March 1, 2015, by and between Valero Refining-Texas, L.P. and
Valero Houston attached hereto as Exhibit H-1.
“Houston Interests” has the meaning set forth in the recitals.
“Houston Terminal Assets” means those crude oil, refined products and
intermediates storage tanks and other “Transferred Interests,” each as more
particularly described in the Houston Assignment.
“Indemnified Costs” means the Partnership Indemnified Costs and the Contributor
Indemnified Costs, as applicable.
“Indemnified Party” means the Partnership Indemnified Parties and the
Contributor Indemnified Parties.
“Indemnifying Party” has the meaning set forth in Section 7.2.
“Intercompany Loan Agreement” has the meaning set forth in Section 3.2(g).
“Lease Agreements” has the meaning set forth in Section 3.2(d).
“Losses” has the meaning set forth in the Omnibus Agreement.
“Louisiana Interests” has the meaning set forth in the recitals.
“Material Adverse Effect” means, with respect to any Person, any material
adverse change, circumstance, effect or condition in or relating to the assets,
financial condition, results of operations, or business of such Person, or that
materially impedes the ability of such Person to consummate the transactions
contemplated hereby, other than any change, circumstance, effect or condition in
the refining, pipeline transportation or terminaling industries generally
(including any change in the prices of crude oil, natural gas, natural gas
liquids, feedstocks or refined products or other hydrocarbon products, industry
margins or any regulatory changes or changes in Applicable Law) or in United
States or global economic conditions or financial markets in general. Any
determination as to whether any change, circumstance, effect or condition has a
Material Adverse Effect shall be made only after taking into account all
effective insurance coverages and effective third-party indemnifications with
respect to such change, circumstance, effect or condition.
“Material Contracts” has the meaning set forth in Section 4.12(a).
“New General Partner Units” has the meaning set forth in Section 2.2(a).
“Omnibus Agreement” has the meaning set forth in the recitals.

5

--------------------------------------------------------------------------------




“Partnership” means Valero Energy Partners LP, a Delaware limited partnership.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 16, 2013, as the
same may be amended from time to time.
“Partnership Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Partnership, or its Affiliates, at the
Closing pursuant to Section 3.3 hereof and each other document or Contract
entered into by the Partnership, or its Affiliates, contemplated by this
Agreement.
“Partnership Indemnified Costs” means any and all Losses that any of the
Partnership Indemnified Parties incurs and that arise out of or relate to any
breach of a representation, warranty or covenant of the Contributors hereunder.
Notwithstanding anything in the foregoing to the contrary, Partnership
Indemnified Costs shall exclude any and all Special Damages (other than those
that are a result of (i) a third-party Claim for Special Damages or (ii) the
gross negligence or willful misconduct of the Contributors.
“Partnership Indemnified Parties” means the Partnership and its Affiliates,
including the their respective officers, directors, partners, managers,
employees, consultants and equity holders.
“Party” and “Parties” have the meanings set forth in the preamble.
“Permits” means permits, licenses, sublicenses, certificates, approvals,
Consents, notices, waivers, variances, franchises, registrations, orders,
filings, accreditations, or other similar authorizations, including pending
applications or filings therefor and renewals thereof, required by any
Applicable Law or Governmental Authority or granted by any Governmental
Authority.
“Permitted Encumbrances” means with respect to a Person (a) Encumbrances for
taxes, impositions, assessments, fees, rents or other governmental charges not
yet due and payable or being diligently contested in good faith and which will
be paid, if payable, by such Person; (b) Encumbrances of mechanics, laborers,
suppliers, workers and materialmen incurred in the ordinary course of business
for sums not yet due or being diligently contested in good faith and which will
be paid, if payable, by such Person; (c) statutory and contractual Encumbrances
incurred in the ordinary course of business securing rental, storage,
throughput, handling or other fees, charges or obligations owing from time to
time to landlords, warehousemen, common carriers and other third parties; (d)
easements, restrictive covenants, reservations and exceptions to title, and any
defects, imperfections or irregularities of title that do not and could not
reasonably be expected to materially interfere with the use of such Person’s
assets, as applicable, in a manner consistent with their use by such Person in
the ordinary course of business on the day immediately prior to Closing; (e)
terms of Contracts and Permits being assigned or transferred in connection with
this Agreement or any Ancillary Document; and (f) the terms of the Partnership
Ancillary Documents.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.

6

--------------------------------------------------------------------------------




“Receiving Party Personnel” has the meaning set forth in Section 8.6(d).
“Restated Schedules” has the meaning set forth in the recitals.
“Right-of-Way Consents” has the meaning set forth in the Omnibus Agreement.
“Securities Act” mean the Securities Act of 1933, as amended.
“Special Damages” means any consequential, indirect, incidental, punitive,
exemplary, special or similar damages or lost profits (including any diminution
in nature of any investments) suffered directly or indirectly.
“St. Charles Assignment” means that certain Bill of Sale and Assignment
Agreement effective as of March 1, 2015, by and between VRNO and Valero
Louisiana attached hereto as Exhibit H-2.
“St. Charles Services Schedule” has the meaning set forth in Section 3.2(c).
“St. Charles Terminal Assets” means those crude oil, refined products and
intermediates storage tanks and other “Transferred Interests,” each as more
particularly described in the St. Charles Assignment.
“third-party action” has the meaning set forth in Section 7.2.
“Total Consideration” has the meaning set forth in Section 2.2(a).
“Under Construction Tanks” has the meaning set forth in Section 6.6.
“Unit Consideration” has the meaning set forth in Section 2.2(a).
“Valero” means Valero Energy Corporation, a Delaware corporation.
“Valero Operating” has the meaning set forth in the recitals.
“Valero Houston” has the meaning set forth in the recitals.
“Valero Louisiana” has the meaning set forth in the recitals.
“VMSC” has the meaning set forth in the recitals.
“VRNO” has the meaning set forth in the preamble.
“VTDC” has the meaning set forth in the preamble.



7

--------------------------------------------------------------------------------




ARTICLE II
CONTRIBUTIONS


2.1    Contributions. Subject to all of the terms and conditions of this
Agreement and the Assignment Document:
(a)    VTDC hereby contributes, assigns, transfers and conveys (i) 1.425% of the
issued and outstanding Houston Interests to the General Partner and (ii) 98.575%
of the issued and outstanding Houston Interests to the Partnership, and the
Partnership hereby accepts from VTDC and the General Partner all of such Houston
Interests;
(b)    VTDC shall cause the General Partner to contribute, assign, transfer and
convey such 1.425% of the issued and outstanding Houston Interests to the
Partnership; and
(c)    VRNO hereby contributes, assigns, transfers and conveys to the
Partnership, and the Partnership hereby accepts from VRNO, the Louisiana
Interests;
in each case free and clear of all Encumbrances, other than transfer
restrictions under applicable federal and state securities laws.
2.2    Consideration and General Partner Unit Issuance.
(a)    In exchange for the contribution of the Contributed Interests, the
Partnership shall (i) (A) make a cash distribution to VTDC of $571,220,000 (the
“Cash Distribution”) and (B) issue 1,508,980 Common Units to VRNO and 399,120
Common Units to VTDC (collectively, the “Unit Consideration” and, together with
the Cash Distribution, the “Total Consideration”) and (ii) issue 38,941 general
partner units representing general partner interests in the Partnership (the
“New General Partner Units”) to the General Partner.
(b)    The Cash Distribution shall be paid by wire transfer(s) of immediately
available funds to the account(s) specified by the Contributors and the Unit
Consideration shall be issued to the Contributors in book-entry form, in each
case within three (3) Business Days of Closing.
2.3    Proration of Certain Taxes.
(a)    On the Closing Date, or as promptly as practicable following the Closing
Date, but in no event later than 120 calendar days thereafter, the real and
personal property taxes with respect to the Contributed Entities shall be
prorated between the Partnership, on the one hand, and the Contributors, on the
other hand, effective as of the Effective Time, with the Contributors being
responsible for amounts related to the period prior to but excluding the
Effective Time and the Partnership being responsible for amounts related to the
period at and after the Effective Time. If the final property tax rate or final
assessed value for the current tax year is not established by the Closing Date,
the prorations shall be made on the basis of the rate or assessed value in
effect for the preceding tax year and shall be adjusted when the exact amounts
are determined. All such prorations shall be based upon the most recent
available assessed value available prior to the Closing Date.

8

--------------------------------------------------------------------------------




(b)    With respect to any tax return covering a taxable period ending on or
before the Closing Date that is required to be filed after the Closing Date with
respect to any Contributed Entity that is not described in Section 2.3(a), the
Contributors shall cause such tax return to be prepared, shall cause to be
included in such tax return all tax items required to be included therein, shall
furnish a copy of such tax return to the Partnership, shall cause such tax
return to be filed timely with the appropriate taxing authority, and shall be
responsible for the timely payment (and entitled to any refund) of all taxes due
with respect to the period covered by such tax return.
(c)    With respect to any tax return covering a taxable period beginning on or
before the Closing Date and ending after the Closing Date that is required to be
filed after the Closing Date with respect to any Contributed Entity, the
Partnership shall cause such tax return to be prepared, shall cause to be
included in such tax return all tax items required to be included therein, shall
furnish a copy of such tax return to the Contributors, shall file timely such
tax return with the appropriate taxing authority, and shall be responsible for
the timely payment of all taxes due with respect to the period covered by such
tax return. The Partnership shall determine the amount of tax due that is not
described in Section 2.3(a) with respect to the portion of the period ending on
the Closing Date based on a closing of the books method with respect to the
applicable Contributed Entity (the “Contributor Tax Obligation”), and shall
notify the Contributors of its determination of the Contributor Tax Obligation.
The applicable Contributor(s) shall pay to the Partnership an amount equal to
the Contributor Tax Obligation not later than five (5) days after the filing of
such tax return. Any refund attributable to tax returns filed pursuant to this
Section 2.3(c) shall be apportioned between the Partnership and the Contributors
in a manner consistent with calculation of the Contributor Tax Obligation.
(d)    If the Partnership, on the one hand, or the Contributors, on the other
hand, pay any tax agreed to be borne by another Party hereunder, such other
Party shall promptly reimburse the paying Party for the amounts so paid. If any
Party receives any tax refund or credit applicable to a tax paid by another
Party hereunder, the receiving Party shall promptly pay such amounts to the
Party entitled thereto.
2.4    Certain Adjustments. On the Closing Date, or as promptly as practicable
following the Closing Date, but in no event later than 60 calendar days
thereafter, the following items shall be prorated between the Partnership, on
the one hand, and the Contributors, on the other hand, effective as of the
Effective Time, with the Contributors being responsible for amounts that relate
to the period prior to but excluding the Effective Time, and the Partnership
being responsible for amounts that relate to the period at and after the
Effective Time: (i) rents and other amounts payable under any Contracts to which
the Contributed Entities are a party or which are otherwise being assigned to
the Partnership or its Affiliates by the Contributors in connection herewith,
(ii) fees and charges paid or payable to any Governmental Authority exclusively
with respect to any Contributed Entity or its assets or operations (including
under any Permits assigned to the Partnership or its Affiliates hereunder), and
(iii) charges for water, sewer, telephone, electricity, natural gas and other
utilities serving any assets or operations of the Contributed Entities. If any
such amounts are not known at Closing, then such proration shall be made based
on the applicable the Contributor’s good faith estimate, with a true-up payment
to be made from the applicable Contributor to the Partnership, or vice-versa, as
promptly as practicable after exact amounts are determined.

9

--------------------------------------------------------------------------------




ARTICLE III
CLOSING


3.1    Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on March 1, 2015 (the “Closing Date”), and the
Closing is deemed to be effective as of 12:01 a.m., San Antonio, Texas time, on
the Closing Date (the “Effective Time”).
3.2    Deliveries by the Contributors. At the Closing, the Contributors shall
deliver, or cause to be delivered, to the Partnership the following:
(a)    Counterparts of the Restated Schedules substantially in the form attached
hereto as Exhibit A, duly executed by Valero and each applicable subsidiary of
Valero (excluding the General Partner and the Partnership and its subsidiaries);
(b)    a counterpart of the Terminal Services Schedule (Houston Terminal)
substantially in the form attached hereto as Exhibit B (the “Houston Services
Schedule”), duly executed by VMSC;
(c)    a counterpart of the Terminal Services Schedule (St. Charles Terminal)
substantially in the form attached hereto as Exhibit C (the “St. Charles
Services Schedule”), duly executed by VMSC;
(d)    counterparts of the lease agreements substantially in the forms attached
hereto as Exhibits D-1 and D-2 (the “Lease Agreements”), duly executed by the
Contributors or the Affiliates of the Contributors that are parties thereto;
(e)    a counterpart of the Assignment of Membership Interests, substantially in
the form attached hereto as Exhibit E (the “Assignment Document”), duly executed
by the Contributors and the General Partner;
(f)    counterparts of the Amended and Restated Services and Secondment
Agreement substantially in the form attached hereto as Exhibit F (the “Amended
Services and Secondment Agreement”), duly executed by Valero Services, Inc. and
Valero Refining Company-Tennessee, L.L.C.; and
(g)    counterparts of the Subordinated Credit Agreement substantially in the
form attached hereto as Exhibit G (the “Intercompany Loan Agreement”), duly
executed by Valero; and
(h)    an executed statement described in Treasury Regulation § 1.1445-2(b)(2)
certifying that such Contributor is not a foreign person within the meaning of
the Internal Revenue Code and the Treasury Regulations promulgated thereunder.

10

--------------------------------------------------------------------------------




3.3    Deliveries by the Partnership. At the Closing, the Partnership shall
deliver, or cause to be delivered, to the Contributors the following:
(a)    counterparts of the Restated Schedules, duly executed by the General
Partner, the Partnership and its applicable subsidiaries;
(b)    a counterpart of the Houston Services Schedule, duly executed by Valero
Operating;
(c)    a counterpart of the St. Charles Services Schedule, duly executed by
Valero Operating;
(d)    counterparts of the Lease Agreements, each duly executed by the
Partnership or the Affiliates of the Partnership that are parties thereto;
(e)    a counterpart of the Assignment Document, duly executed by the
Partnership;
(f)    a counterpart of the Amended Services and Secondment Agreement, duly
executed by the General Partner; and
(g)    a counterpart of the Intercompany Loan Agreement, duly executed by the
Partnership.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS


Each Contributor hereby represents and warrants, jointly and severally, to the
Partnership that, as of the date of this Agreement:
4.1    Organization; Ownership; Preemptive Rights.
(a)    VTDC is a corporation duly incorporated and validly existing, under the
Applicable Laws of the State of Delaware. VTDC has full corporate power and
authority to carry on its business and to own and use the assets owned or
operated by it and is in good standing under the Applicable Laws of each
jurisdiction where such qualification is required, except where the lack of such
qualification, individually or in the aggregate, would not have a Material
Adverse Effect with respect to VTDC, the Business or the Contributed Entities,
taken as a whole.
(b)    VRNO is a limited liability company duly formed and validly existing,
under the Applicable Laws of the State of Delaware. VRNO has full limited
liability company power and authority to carry on its business and to own and
use the assets owned or operated by it and is in good standing under the
Applicable Laws of each jurisdiction where such qualification is required,
except where the lack of such qualification, individually or in the aggregate,
would not have a Material Adverse Effect with respect to VRNO, the Business or
the Contributed Entities, taken as a whole.

11

--------------------------------------------------------------------------------




(c)    Valero Houston is a limited liability company duly formed and validly
existing, under the Applicable Laws of the State of Delaware. Valero Houston has
full limited liability company power and authority to carry on its business and
to own and use the assets owned or operated by it and is in good standing under
the Applicable Laws of each jurisdiction where such qualification is required,
except where the lack of such qualification, individually or in the aggregate,
would not have a Material Adverse Effect with respect to the Business or the
Contributed Entities, taken as a whole. Valero Houston does not own or hold an
ownership interest in any other entities. The Contributors have heretofore
delivered to the Partnership true, complete and correct copies of the
certificate of formation and limited liability company agreement of Valero
Houston, and no breach or violation thereof has occurred and is continuing.
(d)    Valero Louisiana is a limited liability company duly formed and validly
existing, under the Applicable Laws of the State of Delaware. Valero Louisiana
has full limited liability company power and authority to carry on its business
and to own and use the assets owned or operated by it and is in good standing
under the Applicable Laws of each jurisdiction where such qualification is
required, except where the lack of such qualification, individually or in the
aggregate, would not have a Material Adverse Effect with respect to the Business
or the Contributed Entities, taken as a whole. Valero Louisiana does not own or
hold an ownership interest in any other entities. The Contributors have
heretofore delivered to the Partnership true, complete and correct copies of the
certificate of formation and limited liability company agreement of Valero
Louisiana, and no breach or violation thereof has occurred and is continuing.
(e)    The Contributed Interests have been duly authorized and validly issued in
accordance with the respective limited liability company agreements of
Contributed Entities, and are fully paid (to the extent required under the
respective limited liability company agreements of the Contributed Entities) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 18-607 and 18-804 of the Delaware Limited Liability
Company Act). VRNO owns the Louisiana Interests and VTDC owns the Houston
Interests, in each case free and clear of all Encumbrances, other than transfer
restrictions under applicable federal and state securities laws. There is no
other membership or equity interest (or any interest convertible into or
exchangeable or exercisable for any membership or equity interest) in any of the
Contributed Entities that is outstanding.
(f)    No Person (other than the Partnership and its subsidiaries) has any
statutory or contractual preemptive or other right of any kind (including any
right of first offer or refusal) to acquire any securities of the Contributed
Entities.
4.2    Authorization. Each Contributor and Affiliate thereof party to a
Contributor Ancillary Document has full corporate, limited partnership or
limited liability company power and authority, as the case may be, to execute,
deliver, and perform this Agreement and any Contributor Ancillary Documents to
which it is a party. The execution, delivery, and performance by each
Contributor of this Agreement and by each Contributor and Affiliate thereof
party to a Contributor Ancillary Document of the Contributor Ancillary Documents
to which it is a party and the consummation by each Contributor and Affiliate
thereof party to a Contributor Ancillary Document of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary

12

--------------------------------------------------------------------------------




corporate, limited partnership or limited liability company action, as the case
may be. This Agreement has been duly executed and delivered by each Contributor
and constitutes, and each Contributor Ancillary Document executed or to be
executed by each Contributor (or Affiliate thereof) party thereto has been, or
when executed will be, duly executed and delivered by each Contributor (or
Affiliate thereof) party thereto and constitutes, or when executed and delivered
will constitute, a valid and legally binding obligation of each such party
thereto, enforceable against each such party thereto in accordance with their
terms, except to the extent that such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Applicable Laws affecting creditors’ rights and
remedies generally and (b) equitable principles which may limit the availability
of certain equitable remedies (such as specific performance) in certain
instances.
4.3    No Conflicts or Violations; No Consents or Approvals Required. Except
with respect to Right-of-Way Consents, the execution, delivery and performance
of this Agreement and each Contributor Ancillary Document by the Contributors
and their Affiliates party thereto does not, and the consummation of the
transactions contemplated hereby and thereby will not, (a) violate, conflict
with, or result in any breach of any provision of the certificates of
incorporation or bylaws or similar governing documents of the Contributors or
such Affiliates, (b) violate in any material respect any Applicable Law to which
any of the Contributors or such Affiliates is subject or to which any of their
respective assets are subject or (c) result in a breach of, constitute a default
under, result in the acceleration of, result in the loss of a material benefit
under, create in any party the right to accelerate, terminate, modify, or
cancel, or require any notice or trigger any rights to payment or other
compensation under (in each case, with or without notice or lapse of time or
both) any Contract to which any of the Contributors or the Contributed Entities
is a party or by which any such entity is bound, or that could prevent or
materially delay the consummation of the transactions contemplated by this
Agreement. Except with respect to Right-of-Way Consents and Environmental
Permits, no Consent of any Governmental Authority or third party is required in
connection with the execution, delivery and performance of this Agreement or any
Contributor Ancillary Document by the Contributors and their Affiliates party
thereto or the consummation of the transactions contemplated hereby or thereby.
4.4    Absence of Litigation; Compliance with Law. Except with respect to any
Claims under any Environmental Laws which are addressed exclusively in Section
4.11, there is no Claim pending or, to the knowledge of the Contributors,
threatened against any of the Contributors, the Contributed Entities or any of
their Affiliates or relating to any of their respective assets which, if
adversely determined, would, individually or in the aggregate, have a Material
Adverse Effect with respect to the Business or the Contributed Entities, taken
as a whole. To the knowledge of the Contributors, the operations and business of
each of the Contributed Entities have been conducted by the Contributed Entities
in substantial compliance with all Applicable Laws except (i) as would not,
individually or in the aggregate, have a Material Adverse Effect with respect to
the Business or the Contributed Entities, taken as a whole, and (ii) with
respect to Environmental Laws, which are addressed exclusively in Section 4.11.
4.5    Bankruptcy. There are no bankruptcy, reorganization or rearrangement
proceedings under any bankruptcy, insolvency, reorganization, moratorium or
other similar Applicable Laws

13

--------------------------------------------------------------------------------




with respect to creditors pending against, being contemplated by, or, to the
knowledge of the Contributors, threatened, against any of the Contributors or
the Contributed Entities.
4.6    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been (directly or indirectly) retained by or
is authorized to act on behalf of any of the Contributors or their Affiliates
who is entitled to receive from the Partnership any fee or commission in
connection with the transactions contemplated by this Agreement.
4.7    Tax Matters.
(a)    Except as would not result in a Material Adverse Effect with respect to
the Business or the Contributed Entities, taken as a whole, (i) all tax returns
required to be filed by or with respect to the Contributed Entities and their
respective assets and operations have been duly filed on a timely basis (taking
into account all extensions of due dates) and such tax returns are true, correct
and complete; (ii) all taxes owed by the Contributed Entities or with respect to
their respective assets and operations which are or have become due have been
timely paid in full; (iii) there are no Encumbrances for taxes on any of the
assets of the Contributed Entities, other than those not yet due and payable and
which will, if payable, be paid by the Contributors; (iv) there is not in force
any extension of time with respect to the due date for the filing of any tax
return of or with respect to the Contributed Entities nor is there any
outstanding agreement or waiver by or with respect to the Contributed Entities
extending the period for assessment or collection of any tax; and (v) there is
no pending or, to the knowledge of the Contributors, threatened action, audit,
required for ruling, proceeding or investigation for assessment or collection of
tax and no tax assessment, deficiency or adjustment has been asserted or
proposed in writing with respect to Contributed Entities or their respective
assets that has not been resolved.
(b)    None of the Contributed Entities is a party to any tax allocation or tax
sharing agreement that will be binding on such entity after Closing.
(c)    Immediately prior to Closing, the Contributed Entities will be
partnerships or disregarded entities for federal income tax purposes.
4.8    Title to and Condition of Assets.
(a)    The Contributed Entities have good and valid title to their respective
assets (including those comprising the Business), free and clear of all
Encumbrances other than Permitted Encumbrances. The assets of the Contributed
Entities, when considered together with the services to be provided pursuant to
the Ancillary Documents, are sufficient to conduct the operations and business
historically conducted by Valero and its Affiliates with respect to the
Business.
(b)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect with respect to the Business or the Contributed Entities, taken
as a whole, to the knowledge of the Contributors, the assets owned or operated
by the Contributed Entities are, in the aggregate, in good operating condition
and repair (normal wear and tear excepted), free from any material defects
(other than Permitted Encumbrances) and suitable for the purposes for which they
are currently used.

14

--------------------------------------------------------------------------------




4.9    Financial Matters.
(a)    The Contributors have made available to the Partnership true, complete
and correct copies of the unaudited annual combined balance sheet of the
Business as of December 31, 2014, and the related unaudited statement of income
for the year then ended (collectively, the “Financial Statements”). Except as
noted in the Financial Statements (including any notes thereto), the Financial
Statements have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby and present fairly the financial
condition of the Business as of such dates and the results of operations of the
Business for such periods (other than for changes in accounting principles
disclosed therein and, with respect to the unaudited financial statements, for
normal and recurring year-end adjustments and the absence of general and
administrative expense allocations and financial footnotes).
(b)    There are no liabilities or obligations of the Contributed Entities
(whether accrued, absolute, contingent or otherwise) and there are no facts or
circumstances that would result in any such liabilities or obligations, other
than (i) liabilities or obligations reflected or reserved against in the
Financial Statements, (ii) liabilities or obligations incurred in the ordinary
course of business consistent with past practices since December 31, 2014, (iii)
liabilities or obligations arising under executory Contracts entered into in the
ordinary course of business consistent with past practices, (iv) liabilities not
required to be presented by GAAP in unaudited financial statements, (v)
liabilities or obligations under this Agreement and (vi) other liabilities or
obligations which, in the aggregate, would not have a Material Adverse Effect
with respect to the Business or the Contributed Entities, taken as a whole.
4.10    No Adverse Changes. Since December 31, 2014, except as disclosed in
Valero’s public filings with the Securities and Exchange Commission, there has
not been any Material Adverse Effect with respect to the Business or the
Contributed Entities, taken as a whole.
4.11    Environmental Matters. Except as do not (individually or in the
aggregate) have a Material Adverse Effect with respect to the Business or the
Contributed Entities, taken as a whole, the Business and the Contributed
Entities (a) are in substantial compliance with all applicable Environmental
Laws and Environmental Permits, (b) are not the subject of any outstanding
administrative or judicial order, judgment, agreement or arbitration award from
any Governmental Authority under any Environmental Law relating to the
Contributed Entities or their assets and requiring remediation or the payment of
a fine or penalty, (c) have all Environmental Permits needed to operate the
assets of the Contributed Entities as they have been operated immediately prior
to Closing and (d) are not subject to any pending Claims under any Environmental
Laws with respect to which any of the Contributors or the Contributed Entities
have been notified in writing by or on behalf of a plaintiff or claimant.
4.12    Contracts.
(a)    The Contributors have made available to the Partnership a correct and
complete copy of (i) each Contract (other than any Contract granting any
Permits, servitudes, easements or rights-of-way) materially affecting the
Contributed Entities and their assets, the loss of which could have a Material
Adverse Effect with respect to the Business or the Contributed

15

--------------------------------------------------------------------------------




Entities, taken as a whole, and (ii) each other Contract to which any
Contributor or Contributed Entity is a party that provides for revenues to or
commitments of a Contributed Entity or with respect to its assets in an amount
greater than $100,000 during a calendar year. The contracts described in clauses
(i) and (ii) are referred to herein as the “Material Contracts.”
(b)    Each Material Contract is in full force and effect, and none of the
Contributors, the Contributed Entities or, to the knowledge of the Contributors,
any other party, is in breach or default thereunder and no event has occurred
that upon receipt of notice or lapse of time or both would constitute any breach
or default thereunder, except for such breaches or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect with respect to
the Business or the Contributed Entities, taken as a whole.
4.13    Employees. The Contributed Entities have no employees.
4.14    Investment Company Act. None of the Contributors or the Contributed
Entities is subject to regulation under the Investment Company Act of 1940, as
amended.
4.15    Acquisition as Investment. The Contributors are acquiring the Unit
Consideration for their own account as an investment without the present intent
to sell or offer the same to any other Person or effect a distribution of the
Unit Consideration. The Contributors acknowledge that the Unit Consideration has
not been registered pursuant to the Securities Act or any state securities laws,
and that none of the Unit Consideration may be transferred except pursuant to
registration or an applicable exemption thereunder. Each of the Contributors is
an “accredited investor” as defined under Rule 501 promulgated under the
Securities Act.
4.16    Conflicts Committee Matters.
(a)    No representation or warranty or other statement made by the Contributors
in this Agreement, the Contributor Ancillary Documents, the certificates
delivered pursuant to this Agreement or otherwise in connection with the
transactions contemplated by this Agreement contains any untrue statement of
material fact or omits to state a material fact necessary to make the statements
in this Agreement or therein, in light of the circumstances in which they were
made, not misleading.
(b)    No Contributor has intentionally withheld disclosure from the Conflicts
Committee or its advisors of any fact that would, individually or in the
aggregate, have a Material Adverse Effect with respect to the Business or the
Contributed Entities, taken as a whole.
(c)    The projections and budgets provided in writing to the Conflicts
Committee (including those provided to any financial advisor to the Conflicts
Committee) as part of the Conflicts Committee’s review in connection with this
Agreement have a reasonable basis and are consistent with the Contributors’
management’s current expectations with respect to the Business and the
Contributed Entities. All other financial and operational information provided
in writing to the Conflicts Committee (including to any financial advisor to the
Conflicts Committee) as part of its review of the proposed transaction is
derived from and is consistent with the Contributors’, and the Contributed
Entities’ books and records, as applicable.

16

--------------------------------------------------------------------------------




4.17    Opportunity for Independent Investigation. Each of the Contributors,
together with its Affiliates, has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
transactions contemplated herein and in the Ancillary Documents. Each of the
Contributors has conducted its own independent review and analysis of the
Partnership and the Unit Consideration, including with respect to the
Partnership’s liabilities, results of operations, financial condition and
prospects, and acknowledges that it has been provided access to personnel,
properties, premises and records of the Partnership. In entering into this
Agreement, each of the Contributors has relied solely upon the representations,
warranties and covenants contained herein and in the Ancillary Documents and
upon its own investigation and analysis of the Partnership and the Unit
Consideration (such investigation and analysis having been performed by such
Contributor).
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP


The Partnership hereby represents and warrants to the Contributors that, as of
the date of this Agreement:
5.1    Organization. The Partnership is a limited partnership, duly formed and
validly existing and in good standing under the Applicable Laws of the State of
Delaware.
5.2    Authorization. The Partnership and each Affiliate thereof party to a
Partnership Ancillary Document has full limited partnership or limited liability
company power and authority to execute, deliver, and perform this Agreement and
any Partnership Ancillary Documents to which it is a party. The execution,
delivery, and performance by the Partnership of this Agreement and by the
Partnership and each Affiliate thereof party to a Partnership Ancillary Document
of the Partnership Ancillary Documents to which it is a party and the
consummation by the Partnership of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited partnership or
limited liability company action as the case may be. This Agreement has been
duly executed and delivered by the Partnership and constitutes, and each
Partnership Ancillary Document executed or to be executed by the Partnership (or
Affiliate thereof party thereto) has been, or when executed will be, duly
executed and delivered by the Partnership (or Affiliate thereof party thereto)
and constitutes, or when executed and delivered will constitute, a valid and
legally binding obligation of the Partnership (or Affiliate thereof party
thereto), enforceable against such party in accordance with their terms, except
to the extent that such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Applicable Laws affecting creditors’ rights and remedies generally
and (b) equitable principles which may limit the availability of certain
equitable remedies (such as specific performance) in certain instances.
5.3    Validly Issued Units. Upon issuance in connection with the Closing, the
Unit Consideration and the New General Partner Units will be validly issued,
fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware Revised Limited Partnership Act) and
free of any preemptive or similar rights.

17

--------------------------------------------------------------------------------




5.4    No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Partnership of this Agreement and by
the Partnership and each Affiliate thereof party to a Partnership Ancillary
Document of the Partnership Ancillary Documents to which it is a party does not,
and the consummation of the transactions contemplated hereby and thereby will
not, (a) violate, conflict with, or result in any breach of any provision of the
certificate of limited partnership or the agreement of the limited partnership
or other similar governing documents of the Partnership or such Affiliates, (b)
violate in any material respect any Applicable Law to which the Partnership or
such Affiliates is subject or (c) result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice or trigger any
rights to payment or other compensation under any Contract to which the
Partnership is a party or by which the Partnership is bound that could prevent
or materially delay the consummation of the transactions contemplated by this
Agreement. Except with respect to Right-of-Way Consents and Environmental
Permits, no Consent of any Governmental Authority is required in connection with
the execution, delivery and performance by the Partnership of this Agreement and
by the Partnership and each Affiliate thereof party to a Partnership Ancillary
Document of the Partnership Ancillary Documents to which it is a party or the
consummation of the transactions contemplated hereby or thereby.
5.5    Absence of Litigation. There is no Claim pending or, to the knowledge of
the Partnership, threatened against the Partnership or its Affiliates relating
to the transactions contemplated by this Agreement or the Ancillary Documents or
which, if adversely determined, would reasonably be expected to materially
impair the ability of the Partnership to perform its obligations and agreements
under this Agreement or the Partnership Ancillary Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby.
5.6    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been (directly or indirectly) retained by or
is authorized to act on behalf of the Partnership or its Affiliates who is
entitled to receive from the Contributors any fee or commission in connection
with the transactions contemplated by this Agreement.
5.7    Opportunity for Independent Investigation. The Partnership, together with
its Affiliates, has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the
transactions contemplated herein and in the Ancillary Documents. The Partnership
has conducted its own independent review and analysis of the Contributed
Entities, including with respect to their liabilities, results of operations,
financial condition and prospects, and acknowledges that the Partnership has
been provided access to personnel, properties, premises and records of the
Contributors and the Contributed Entities for such purpose. In entering into
this Agreement, the Partnership has relied solely upon the representations,
warranties and covenants contained herein and in the Ancillary Documents and
upon its own investigation and analysis of the Contributed Entities (such
investigation and analysis having been performed by the Partnership).
5.8    Acquisition as Investment. The Partnership is acquiring the Contributed
Interests for its own account as an investment without the present intent to
sell or offer the same to any other Person or effect a distribution of the
Contributed Interests, other than the conveyance of the

18

--------------------------------------------------------------------------------




Contributed Interests to Valero Operating. The Partnership acknowledges that the
Contributed Interests are not registered pursuant to the Securities Act or any
state securities laws, and that none of the Contributed Interests may be
transferred except pursuant to registration or an applicable exemption
thereunder. The Partnership is an “accredited investor” as defined under Rule
501 promulgated under the Securities Act.


ARTICLE VI
COVENANTS


6.1    Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper or
advisable under Applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to promptly take all such action.
6.2    Further Assurances. After the Closing, each Party shall use its
commercially reasonable efforts to take such further actions, including
obtaining or transferring to the other Party all necessary Permits, Consents,
orders and Contracts, and executing and causing its Affiliates to execute such
further documents, as may be necessary or reasonably requested by another Party
in order to effectuate the intent of this Agreement and the Ancillary Documents
and to provide such other Party with the intended benefits of this Agreement and
the Ancillary Documents. Without limiting the generality of the foregoing, the
Parties acknowledge that the Parties have used their good faith efforts to
identify all of the assets and operations to be contributed to the Partnership
in connection with this Agreement. However, due to the age of some of the assets
or operations and the difficulties in locating appropriate data with respect to
some of the assets included in these operations, it is possible that some of the
assets intended to be contributed ultimately to the Partnership were not
identified and therefore are not transferred (directly or indirectly) to the
Partnership as of the Effective Time. To the extent that any assets were not
identified but form an integral part of the assets and operations of the
Contributed Entities and are not needed for the conduct of any of the businesses
conducted by Valero and its Affiliates, then the intent of the Parties is that
all such unidentified assets are intended to be conveyed to the Partnership
pursuant to this Agreement. To the extent any such assets are identified at a
later date, the Parties shall take all appropriate action required in order to
convey such assets to the Partnership. Likewise, to the extent that any assets
or operations that are indirectly conveyed to the Partnership hereunder are
later identified by the Parties as assets and operations that the Parties did
not intend to convey to the Partnership, the Parties shall take all appropriate
action required to convey such assets and operations to the appropriate
Contributor.
6.3    Cooperation on Tax Matters. Following the Closing Date, the Parties shall
cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting Party, and to any
Governmental Authority responsible for the administration of any tax, all
information, records or documents relating to tax liabilities or potential tax
liabilities of the Contributed Entities for all periods at or prior to the
Effective Time and any information

19

--------------------------------------------------------------------------------




which may be relevant to determining the amount payable hereunder, and shall
preserve all such information, records and documents at least until the
expiration of any applicable statute of limitations or extensions thereof.
6.4    Cooperation for Litigation and Other Actions. Each Party shall cooperate
reasonably with each other Party, at the requesting Party’s expense (but
including only out-of-pocket expenses to unaffiliated third parties,
photocopying and delivery costs and not the costs incurred by any Party for the
wages or other benefits paid to its officers, directors or employees), in
furnishing reasonably available information, testimony and other assistance in
connection with any Claims or other disputes involving any of the Parties hereto
(other than in connection with disputes between the Parties).
6.5    Retention of and Access to Books and Records.
(a)    As promptly as practicable and in any event before 90 days after the
Closing Date, the Contributors will deliver or cause to be delivered to the
Partnership, the Books and Records that are in the possession or control of the
Contributors or their Affiliates.
(b)    The Partnership agrees to afford the Contributors and their Affiliates
and their respective accountants, counsel and other designated individuals,
during normal business hours, upon reasonable request, at a mutually agreeable
time, full access to and the right to make copies of the Books and Records at no
cost to the Contributors or their Affiliates (other than for reasonable
out-of-pocket expenses); provided that such access will not be construed to
require the disclosure of Books and Records that would cause the waiver of any
attorney-client, work product or like privilege; provided, further, that in the
event of any litigation, nothing herein shall limit any Party’s rights of
discovery under Applicable Law. Without limiting the generality of the preceding
sentences, the Partnership agrees to provide the Contributors and their
Affiliates reasonable access to and the right to make copies of the Books and
Records after the Closing for the purposes of assisting the Contributors and
their Affiliates (i) in complying with the Contributors’ obligations under this
Agreement and any Ancillary Document, (ii) in adjusting, prorating and settling
the charges and credits provided for under this Agreement and any Ancillary
Document, (iii) in preparing tax returns, (iv) in responding to or disputing any
tax audit, (v) in asserting, defending or otherwise dealing with any Claim or
dispute, known or unknown, under this Agreement, (vi) in asserting, defending or
otherwise dealing with any third-party Claim or dispute by or against the
Contributors or their Affiliates relating to the Contributed Entities or (vii)
in performing their obligations under the Omnibus Agreement.
(c)    Notwithstanding the foregoing provisions of this Section or anything else
to the contrary in this Agreement, with respect to any Books and Records the
transfer or other disclosure of which to the Partnership would waive (or would
reasonably risk the waiver of) any attorney/client, work product, tax
practitioner, audit or other privilege relating to the Retained Liabilities,
neither Contributor shall be required to transfer such Books and Records (or any
copies thereof) to the Partnership until the appropriate Parties enter into a
mutually-agreed joint defense agreement to allow for the sharing of common
defense privileged materials.

20

--------------------------------------------------------------------------------




6.6    Tanks Under Construction. Following the Closing, VTDC agrees that it will
complete or cause to be completed, the construction of tanks 211 and 212 that
are owned by Valero Houston (the “Under Construction Tanks”) in an expeditious,
diligent and good and workmanlike manner and at VTDC’s sole cost and expense,
and the Partnership shall be entitled to participate in all stages of planning,
scheduling, implementing and oversight of construction. Any Losses, Claims and
Encumbrances that may arise out of the performance of such work on the Under
Construction Tanks shall constitute Partnership Indemnified Costs, except to the
extent they (a) arise out of the acts, omissions or negligence of any of the
Partnership Indemnified Parties or (b) constitute Special Damages (other than
Special Damages of the types identified in clauses (a) and (b) of the definition
of Partnership Indemnified Costs). Neither the Contributors nor their Affiliates
shall be entitled to any additional consideration by reason of VTDC’s
undertakings in this Section 6.6, other than the Total Consideration, nor shall
VTDC’s undertakings in this Section 6.6 affect the Contributors’ or their
Affiliates’ obligations under the Houston Services Schedule.
6.7    NYSE. Prior to the issuance of the Unit Consideration, the Partnership
shall cause the Unit Consideration to be approved for listing on the New York
Stock Exchange.


ARTICLE VII
INDEMNIFICATION
7.1    Indemnification. From and after the Closing and subject to the provisions
of this Article VII, (i) the Contributors, jointly and severally, agree to
indemnify and hold harmless the Partnership Indemnified Parties from and against
any and all Partnership Indemnified Costs and (ii) the Partnership agrees to
indemnify and hold harmless the Contributor Indemnified Parties from and against
any and all Contributor Indemnified Costs. For the avoidance of doubt, but
subject to Section 7.5, the foregoing indemnification is intended to be in
addition to and not in limitation of any indemnification to which the Parties
may be entitled under the Ancillary Documents. For purposes of calculating
Indemnified Costs (but not determining whether a breach has occurred), no effect
shall be given to any qualifications of representations or warranties as to
materiality or Material Adverse Effect.
7.2    Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to the Contributors or the Partnership, as applicable (the
“Indemnifying Party”), of the commencement or assertion of any Claim by a third
party (collectively, a “third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this Article VII
unless the failure to give such notice materially and adversely prejudices the
Indemnifying Party. The Indemnifying Party shall have the right to assume
control of the defense of, settle, or otherwise dispose of such third-party
action on such terms as it deems appropriate; provided, however, that:
(a)    The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
the Indemnifying Party in connection with the defense of such third-party

21

--------------------------------------------------------------------------------




action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);
(b)    The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a Material Adverse Effect with respect to the Indemnified Party;
(c)    The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement without the consent of the Indemnified Party that does
not include as an unconditional term thereof the giving by each claimant or
plaintiff to the Indemnified Party of a release from all liability in respect of
such third-party action; and
(d)    The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.
The Parties shall extend reasonable cooperation in connection with the defense
of any third-party action pursuant to this Article VII and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
7.3    Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 7.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 7.4(a), the failure of the Indemnified
Party to exercise promptness in such notification shall not amount to a waiver
of such claim unless the resulting delay materially prejudices the position of
the Indemnifying Party with respect to such claim.

22

--------------------------------------------------------------------------------




7.4    Limitations. The following provisions of this Section 7.4 shall limit the
indemnification obligations hereunder:
(a)    The Indemnifying Party shall not be liable for any Indemnified Costs
pursuant to this Article VII unless a written claim for indemnification in
accordance with Section 7.2 or Section 7.3 is given by the Indemnified Party to
the Indemnifying Party with respect thereto on or before 5:00 p.m., San Antonio,
Texas time, on or prior to the date that is 18 months after of the Closing Date;
provided, however, that written claims for indemnification (i) for Indemnified
Costs arising out of a breach of any representation or warranty contained in
Sections 4.1, 4.2, 4.6, 5.1, 5.2 and 5.6 (the “Fundamental Representations”) may
be made at any time and (ii) for Indemnified Costs arising out of a breach of
any covenant may be made at any time prior to the expiration of such covenant
according to its terms.
(b)    An Indemnifying Party shall not be obligated to pay for any Indemnified
Costs under this Article VII until the amount of all such Indemnified Costs
exceeds, in the aggregate, $5,034,150 (with the Indemnifying Party only being
responsible for Indemnified Costs in excess of such amount). The aggregate
liability of an Indemnifying Party under this Article VII shall not exceed
$100,683,000. The limitations in the previous two sentences shall not apply to
Indemnified Costs to the extent such costs arise out of a breach of any
Fundamental Representations.
(c)    Each Party acknowledges and agrees that, after the Closing Date,
notwithstanding any other provision of this Agreement to the contrary, the
Partnership’s and the other Partnership Indemnified Parties’ and the
Contributors’ and the other Contributor Indemnified Parties’ sole and exclusive
remedy with respect to the Indemnified Costs shall be in accordance with, and
limited by, the provisions set forth in this Article VII.
7.5    Remedies Under Ancillary Documents. Each Party acknowledges and agrees
that this Article VII is not the remedy for and does not limit the Parties’
remedies for matters covered by the indemnification provisions contained in the
Ancillary Documents. Any indemnification obligation of the Contributors to the
Partnership Indemnified Parties, on the one hand, or the Partnership to the
Contributor Indemnified Parties, on the other hand, pursuant to this Article VII
shall be reduced by an amount equal to any indemnification recovery by such
Indemnified Parties pursuant to the other Ancillary Documents between the
Parties to the extent that such other indemnification recovery arises out of the
same event or circumstance giving rise to the indemnification obligation of the
Contributors or the Partnership, respectively, hereunder.
7.6    Tax Related Adjustments and Tax Reporting of Transactions.
(a)    The Contributors and the Partnership agree that any payment of
Indemnified Costs made hereunder will be treated by the Parties on their tax
returns as an adjustment to the Total Consideration.
(b)    Except as otherwise provided in clause (iii) of this Section 7.6(b), the
Contributors and the Partnership further acknowledge and agree that the
transactions described in this Agreement are properly characterized as
transactions described in Sections 721(a) and 731 of the Code and agree to file
all tax returns in a manner consistent with such treatment. In this regard,

23

--------------------------------------------------------------------------------




the Contributors and the Partnership agree that the Cash Distribution shall be
treated (i) as a “debt-financed transfer” to VTDC under Treasury Regulation
Section 1.707-5(b) to the extent the cash is traceable under the principles of
Treasury Regulation Section 1.163-8T to VTDC’s allocable share, determined under
Treasury Regulation Section 1.707‑5(b)(2), of indebtedness of the Partnership,
(ii) as a reimbursement of VRNO’s and VTDC’s capital expenditures (within the
meaning of Treasury Regulation Section 1.707‑4(d)) with respect to the tankage
and related assets owned by Valero Louisiana and/or Valero Houston, to the
extent that VTDC provides to the Partnership on or before January 15, 2016 a
statement that states the amount of qualifying capital expenditures and evidence
satisfactory to the Partnership documenting the capital expenditures and their
qualification, and (iii) as the proceeds of a sale by assets by VTDC to the
Partnership to the extent clause (i), clause (ii), or any other exception to the
“disguised sale” rules under Section 707 and the Treasury Regulations
thereunder, are inapplicable. The parties acknowledge that VRNO, Valero Houston
and Valero Louisiana are disregarded for federal income tax purposes as entities
apart from VTDC; accordingly, references to VTDC in this Section include VRNO,
Valero Houston or Valero Louisiana as the context requires. Except with the
prior written consent of VTDC, the Partnership agrees to act at all times in a
manner consistent with the foregoing intended treatment of the Cash
Distribution, including, if required, disclosing the distribution of the Cash
Distribution in accordance with the requirements of Treasury Regulation Section
1.707-3(c)(2).
7.7    Express Negligence Rule. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES.


ARTICLE VIII
MISCELLANEOUS


8.1    WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OMNIBUS AGREEMENT, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE
CONTRIBUTED ENTITIES OR THEIR ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR
ENVIRONMENTAL CONDITION OF THE ASSETS OF THE CONTRIBUTED ENTITIES GENERALLY, THE
PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE ASSETS OF THE
CONTRIBUTED ENTITIES, (B) THE INCOME TO BE DERIVED FROM THE CONTRIBUTED ENTITIES
OR THEIR

24

--------------------------------------------------------------------------------




ASSETS, (C) THE SUITABILITY OF THE ASSETS OF THE CONTRIBUTED ENTITIES FOR ANY
AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF
OR BY THE ASSETS OF THE CONTRIBUTED ENTITIES OR THEIR OPERATION WITH ANY
APPLICABLE LAWS (INCLUDING ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR
LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS) OR (E) THE
HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE ASSETS OF THE CONTRIBUTED ENTITIES. EXCEPT TO THE
EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS
AGREEMENT, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE CONTRIBUTED
ENTITIES OR THEIR ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD
PARTY. THIS SECTION 8.1 SHALL SURVIVE THE CONTRIBUTION OF THE CONTRIBUTED
INTERESTS OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION
8.1 HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED
TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE CONTRIBUTED ENTITIES
OR THEIR ASSETS THAT MAY ARISE PURSUANT TO APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE OMNIBUS AGREEMENT.
8.2    Expenses. Except as expressly provided in this Agreement, or as provided
in the Ancillary Documents or the Omnibus Agreement, all costs and expenses
incurred by the Parties in connection with the consummation of the transactions
contemplated hereby shall be borne solely and entirely by the Party which has
incurred such expense. For the avoidance of doubt, the Partnership shall be
responsible for all costs and expenses (including attorneys’ fees and expenses)
incurred by the conflicts committee of the General Partner in connection with
this Agreement and the transactions contemplated herein.
8.3    Notices. All notices, requests, demands and other communications
hereunder will be in writing and will be deemed to have been duly given: (a) if
by transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five (5) Business Days after mailing,
provided that said notice is sent first class, postage pre-paid, via certified
or registered mail, with a return receipt requested; (c) if mailed by an
internationally recognized overnight express mail service such as FedEx, UPS, or
DHL Worldwide when delivery is confirmed by the carrier; or (d) if by e-mail,
one (1) Business Day after delivery with receipt is confirmed. All notices will
be addressed to the Parties at the respective addresses as follows:
if to the Contributors:
Valero Refining-New Orleans, L.L.C. and
Valero Terminaling and Distribution Company
c/o Valero Energy Corporation

25

--------------------------------------------------------------------------------




One Valero Way
San Antonio, Texas 78249
Attn: President
Facsimile: (210) 345-2413


if to the Partnership:
Valero Energy Partners LP
c/o Valero Energy Partners GP LLC
One Valero Way
San Antonio, Texas 78249
Attn: President
Facsimile: (210) 370-5161


or to such other address or to such other person as any Party will have last
designated by notice to the other Parties.
8.4    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
8.5    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
8.6    Confidentiality.
(a)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any third party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 8.6. Each
Party further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.
(b)    Required Disclosure. Notwithstanding Section 8.6(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing

26

--------------------------------------------------------------------------------




Party may seek a protective order or such other remedy as the disclosing Party
may consider appropriate in the circumstances. The receiving Party shall
disclose only that portion of the disclosing Party’s Confidential Information
that it is required to disclose and shall cooperate with the disclosing Party in
allowing the disclosing Party to obtain such protective order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department for purposes of
resolving any dispute that may arise hereunder or for complying with Applicable
Law or the rules of any securities exchange applicable to the Party, and the
receiving Party shall be entitled to retain any Confidential Information in
electronic form stored on automatic computer back-up archiving systems during
the period such backup or archived materials are retained under such Party’s
customary procedures and policies; provided, however, that any Confidential
Information retained by the receiving Party shall be maintained subject to
confidentiality pursuant to the terms of this Section 8.6, and such archived or
back-up Confidential Information shall not be accessed except as required by
Applicable Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys, representatives and contractors that have a need to know such
information in order for the receiving Party to exercise or perform its rights
and obligations under this Agreement and any Ancillary Document (the “Receiving
Party Personnel”). The Receiving Party Personnel who have access to any
Confidential Information of the disclosing Party will be made aware of the
confidentiality provision of this Agreement, and will be required to abide by
the terms thereof.
(e)    Survival. The obligation of confidentiality under this Section 8.6 shall
survive until the second anniversary the Closing Date.
8.7    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person (other than the Indemnified Parties with respect to
Article VII and the Parties’ respective Affiliates with respect to Section 8.1)
any rights or remedies of any nature whatsoever under or by reason of this
Agreement.
8.8    Assignment of Agreement. Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned by any Party without the
prior written consent of the other Party hereto.
8.9    Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
8.10    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto,

27

--------------------------------------------------------------------------------




each of which counterparts will be deemed an original, but all of which
counterparts together will constitute one and the same agreement.
8.11    Integration. This Agreement, the Ancillary Documents and the Omnibus
Agreement supersede any previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement,
the Ancillary Documents and the Omnibus Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement, the Ancillary Documents or the Omnibus Agreement unless it is
contained in a written amendment hereto or thereto and executed by the Parties
hereto or thereto after the date of this Agreement, the Ancillary Documents or
the Omnibus Agreement.
8.12    Amendment; Waiver. This Agreement may be amended only in a writing
signed by all Parties. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
Party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.


ARTICLE IX
INTERPRETATION


9.1    Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:
(a)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(b)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
(c)    a defined term has its defined meaning throughout this Agreement and each
Exhibit to this Agreement, regardless of whether it appears before or after the
place where it is defined;
(d)    each Exhibit to this Agreement is a part of this Agreement, but if there
is any conflict or inconsistency between the main body of this Agreement and any
Exhibit, the provisions of the main body of this Agreement shall prevail;
(e)    the term “cost” includes expense and the term “expense” includes cost;
(f)    the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;

28

--------------------------------------------------------------------------------




(g)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(h)    unless the context otherwise requires, all references to time shall mean
time in San Antonio, Texas;
(i)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified; and
(j)    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).
9.2    References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection” or “Exhibit” shall be to an Article, Section,
subsection or Exhibit of this Agreement, unless the context requires otherwise.
Unless the context clearly requires otherwise, the words “this Agreement,”
“hereof,” “hereunder,” “herein,” “hereby,” or words of similar import shall
refer to this Agreement as a whole and not to a particular Article, Section,
subsection, clause or other subdivision hereof. Cross references in this
Agreement to a subsection or a clause within a Section may be made by reference
to the number or other subdivision reference of such subsection or clause
preceded by the word “Section.” Whenever the context requires, the words used
herein shall include the masculine, feminine and neuter gender, and the singular
and the plural.
[Signature page follows.]



29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


VALERO REFINING-NEW ORLEANS,
L.L.C.
 
 
VALERO TERMINALING AND
DISTRIBUTION COMPANY
 
 
 
 
 
 
 
 
By:
 /s/ R. Lane Riggs
 
 
By:
 /s/ R. Lane Riggs
Name: R. Lane Riggs
Title: Executive Vice President
 
 
Name: R. Lane Riggs
Title: Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
VALERO ENERGY PARTNERS LP
 
 
 
 
 
 
 
 
By: Valero Energy Partners GP LLC, as the General
Partner of Valero Energy Partners LP
 
 
 
 
 
 
 
 
 
By:
 /s/ Richard F. Lashway
 
 
 
 
 
Name: Richard F. Lashway
Title: President and Chief Operating Officer
 
 
 




[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------




EXHIBIT A
Amended and Restated Omnibus Agreement Schedules















































    

--------------------------------------------------------------------------------




EXHIBIT B
Terminal Services Schedule (Houston)















































    

--------------------------------------------------------------------------------




EXHIBIT C
Terminal Services Schedule (St. Charles)















































    

--------------------------------------------------------------------------------




EXHIBIT D-1
Houston Lease Agreement















































    

--------------------------------------------------------------------------------




EXHIBIT D-2
St. Charles Lease Agreement















































    

--------------------------------------------------------------------------------




EXHIBIT E
Assignment Document















































    

--------------------------------------------------------------------------------




ASSIGNMENT OF MEMBERSHIP INTERESTS
This ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS (the “Assignment”) in
Valero Partners Louisiana, LLC, a Delaware limited liability company (“Valero
Louisiana”), and Valero Partners Houston, LLC, a Delaware limited liability
company (“Valero Houston” and, together with Valero Louisiana, the “Assigned
Entities”), is effective as of the Effective Time on March 1, 2015, by and
between Valero Refining-New Orleans, L.L.C., a Delaware limited liability
company (“VRNO”), Valero Terminaling and Distribution Company, a Delaware
corporation (“VTDC” and, together with VRNO, the “Assignors”), Valero Energy
Partners GP LLC (the “General Partner”) and Valero Energy Partners LP, a
Delaware limited partnership (the “Assignee”).
WHEREAS, VRNO owns 100% of the membership interests of Valero Louisiana (the
“Louisiana Interests”) and VTDC owns 100% of the membership interests of Valero
Houston (the “Houston Interests” and, together with the Louisiana Interests, the
“Contributed LLC Interests”)), and each desires to assign, transfer, contribute
and convey, directly or indirectly, to Assignee all of such Assignor’s right,
title and interest in and to the Contributed LLC Interests, in accordance with
that certain Contribution Agreement, dated as of March 1, 2015, among the
Assignors and the Assignee (the “Contribution Agreement” and capitalized terms
that are used but not defined herein having the meanings ascribed to them in the
Contribution Agreement);
NOW, THEREFORE, for good and valuable consideration, as detailed in the
Contribution Agreement, the receipt and sufficiency of which are hereby
acknowledged and confessed by Assignor, the undersigned do hereby agree as
follows:
1.    Assignment and Assumption.
(a)    VTDC does hereby BARGAIN, CONTRIBUTE, ASSIGN, TRANSFER, CONVEY, SET OVER
and DELIVER 1.425% of the Houston Interests in accordance with the Contribution
Agreement to the General Partner, its successors and assigns, forever. The
General Partner hereby accepts VTDC’s assignment and hereby assumes all
obligations attributable to such Houston Interests.
(b)     The Assignors and the General Partner do hereby BARGAIN, CONTRIBUTE,
ASSIGN, TRANSFER, CONVEY, SET OVER and DELIVER the Contributed LLC Interests in
accordance with the Contribution Agreement to Assignee, its successors and
assigns, forever. Assignee hereby accepts Assignors’ and the General Partner’s
assignment and hereby assumes all obligations attributable to the Contributed
LLC Interests.
2.    Admission as Member. The Assignors and the General Partner hereby consent
to the admission of the Assignee as a member of each of the Assigned Entities.
Immediately following the admission of Assignee as a member of each Assigned
Entity, each of the Assignors and the General Partner, as applicable, shall and
does hereby withdraw from such Assigned Entity as a member of such Assigned
Entity, and shall thereupon cease to be a member of such Assigned Entity, and
shall thereupon cease to have or exercise any right or power as a member of such
Assigned Entity.

Exhibit E-1    



--------------------------------------------------------------------------------




3.    General. THIS ASSIGNMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS. This Assignment is binding on and
shall inure to the benefit of the signatories hereto and their respective
successors and assigns. This Assignment may be executed in counterparts,
including faxed counterparts.
4.    Notwithstanding anything in this Assignment, this Assignment is being
executed solely for the purpose of implementing, and carrying out the intentions
of the parties under, the Contribution Agreement, and is not intended to
enlarge, limit or alter the rights or obligations of any party under the
Contribution Agreement. In the event that any provision of this Assignment
conflicts with, or is inconsistent with, any provision of the Contribution
Agreement, the provisions of the Contribution Agreement shall control.
[Signature page follows.]































































Exhibit E-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the Effective Time on the Closing Date.


ASSIGNORS:


VALERO REFINING-NEW ORLEANS,
L.L.C.




By:
 /s/ J. Stephen Gilbert
Name:
J. Stephen Gilbert
Title:
Senior Vice President and Secretary



VALERO TERMINALING AND
DISTRIBUTION COMPANY




By:
 /s/ J. Stephen Gilbert
Name:
J. Stephen Gilbert
Title:
Senior Vice President and Secretary



GENERAL PARTNER:


VALERO ENERGY PARTNERS GP LLC




By:
 /s/ Richard F. Lashway
Name:
Richard F. Lashway
Title:
President and Chief Operating Officer



ASSIGNEE:


VALERO ENERGY PARTNERS LP


By: VALERO ENERGY PARTNERS GP LLC,
as general partner of Valero Energy Partners
LP




By:
 /s/ Donna M. Titzman
Name:
Donna M. Titzman
Title:
Senior Vice President, CFO and
Treasurer


Exhibit E-3

--------------------------------------------------------------------------------




EXHIBIT F
Amended and Restated Services and Secondment Agreement

















































--------------------------------------------------------------------------------




EXHIBIT G
Intercompany Loan Agreement





















































































--------------------------------------------------------------------------------




EXHIBIT H-1


Houston Assignment























































































--------------------------------------------------------------------------------




EXHIBIT H-2


St. Charles Assignment





















































































